PER CURIAM HEADING






                                                                                    NO. 12-04-00336-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
IN THE INTEREST OF                                    §                 APPEAL FROM THE THIRD

 
D.J.I.G.A.N.,                                                       §                 JUDICIAL DISTRICT COURT OF

 
A CHILD                                                            §                 HENDERSON COUNTY, TEXAS
                                                                                                                                                            

MEMORANDUM OPINION
PER CURIAM

            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P.  42.3.  Pursuant to Rule 32.1, Appellants’ docketing statement was due
to have been filed at the time the appeal was perfected, i.e., November 3, 2004.  See Tex. R. App.
P. 32.1.  On November 3, 2004, this Court notified Appellants that they should file a docketing
statement immediately if they had not already done so.  However, Appellants failed to file a
docketing statement.
            On October 30, 2003, this Court issued a second notice advising Appellants that the
docketing statement was past due and giving them until December 2, 2004 to comply with Rule 32.1. 
The notice further provided that failure to comply with this second notice would result in the appeal
being presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3.  The time
for filing the docketing statement under this second notice has expired, and Appellants have not filed
the docketing statement as required by Rule 32.1and the Court’s notices.
 
 
            Because Appellants have failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. Tex. R. App. P.  42.3(c).
            Opinion delivered December 8, 2004.
              Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



































(PUBLISH)